Motion for Reconsideration Dismissed as Moot; Opinion of July 18, 2019
Withdrawn; Petition for Writ of Mandamus Denied; Order filed October 10,
2019.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00950-CV
                                   ____________

                    IN RE SOMAIAH KHOLAIF, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No. 3
                             Harris County, Texas
                         Trial Court Cause No. 449677


                                     ORDER

      On October 30, 2018, relator Somaiah Kholaif filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In her petition, relator asked this court to compel the Honorable Rory R.
Olsen, former presiding judge of the Probate Court No. 3 of Harris County, to
vacate his order quashing her request for discovery.
          With certain exceptions, to obtain mandamus relief a relator must show both
that the trial court clearly abused its discretion and that the relator has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). Relator has not shown that she is entitled to mandamus
relief.

          On July 18, 2019, we issued an opinion denying relator’s petition for writ of
mandamus. Relator has filed a motion for en banc reconsideration.

          We sua sponte withdraw this court’s July 18, 2019 opinion, issue this order
pursuant to Texas Rule of Appellate Procedure 52.8(d), deny the petition for a writ
of mandamus, and dismiss the motion for en banc reconsideration as moot without
prejudice to relator’s right to file a motion for rehearing or motion for en banc
reconsideration.

                                     PER CURIAM

Panel Consists of Chief Justice Frost and Justices Bourliot and Spain.